Exhibit 10.7
 
AMENDMENT TO SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO THE SECURITY AGREEMENT (the “Amendment”) is executed as
of this 13th day of January, 2012 (“Effective Date”) by and between BLAST ENERGY
SERVICES, INC., a Texas corporation (“Company”), Eagle Domestic Drilling
Operations, LLC, a Texas limited liability Company, BLAST AFJ, Inc., a Delaware
corporation on one hand (collectively, the “Grantors”), and CENTURION CREDIT
FUNDING LLC, a Delaware limited liability company (the “Centurion”) on the other
hand. All capitalized terms used but not otherwise defined herein have the
respective meanings given them in the Security Agreement.  This Amendment
supersedes and replaces the Term Sheet, dated December 2011, by and between the
parties.
 
W I T N E S S E T H
 
WHEREAS, on February 24, 2011, the Company and Centurion entered into that
certain Note Purchase Agreement (the “Note Purchase Agreement”), together with
the Transaction Documents referenced in the Note Purchase Agreement and defined
therein, including the First Tranche Promissory Note and the Second Tranche
Promissory Note (collectively, the “Promissory Notes”), the Royalty Payment
Agreement, the Mortgages, the Security Agreement, Warrant Agreement (including
the first and second amendments), and Intercreditor Agreement, and the
Guarantee.
 
WHEREAS, concurrently with or prior to the execution of this Amendment, the
Company, Pacific Energy Development Corp., a Nevada corporation ("PEDCO") and
Blast Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of the
Company ("Merger Sub"), entered into a Plan of Reorganization (as the same may
be amended from time to time, the "Merger Agreement") attached hereto as Exhibit
A, providing for, among other things, the merger (the "Merger") of Merger Sub
and PEDCO pursuant to the terms and conditions of the Merger Agreement (the
“Merger Transaction”);
 
WHEREAS, as a condition to its willingness to consummate into the Merger
Agreement, PEDCO has required that Centurion execute and deliver this Amendment,
together with the other amendments, of even date herewith, to the Security
Agreement and other Transaction Documents; and
 
WHEREAS, Centurion believes it shall derives substantial benefit from the
consummation of the Merger Agreement, and in order to induce PEDCO to consummate
the Merger Agreement, Centurion is willing to make amendments to the Security
Agreement and the other Transaction Documents,
 
WHEREAS, the Company and Centurion desire to amend the Security Agreement on the
terms and for the consideration set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Amendments to the Security Agreement.  Subject to Section 2 hereof, the
following amendments shall take effect upon the “Effective Merger Date,” as
defined in the Merger Agreement.
 
a.  
The following language is hereby inserted as a separate paragraph at the end of
Section 2.

 
“Notwithstanding the foregoing, the following assets shall not be included
within the definition of Collateral: (i) Grantors’ equity interest in Pacific
Energy Development Corp, a Nevada corporation (“PEDCO”), and subsidiaries and
joint ventures in which PEDCO has an interest (the “PEDCO Parties”), and (ii)
any personal property or assets, tangible or intangible, including, but not
limited to, mineral interests and leasehold interests, wherever located,
acquired by Grantors after the Effective Merger Date.  For avoidance of doubt,
(x) any property or assets owned directly by any PEDCO Parties shall not be
included in the definition of Collateral and (y) any assets and property,
tangible or intangible, wherever located, derived from or arising out of
property or assets owned by the Grantors prior to the Effective Merger Date
shall be included within the definition of Collateral.”
 
b.  
Section 6(i) is hereby deleted in its entirety.

 
c.  
Section 6(l) is hereby deleted in its entirety and replaced with the following:

 
“(l) Motor Vehicles.  Upon request of Secured Party, with respect to all motor
vehicles owned by any Grantor that is part of the Collateral, Grantor shall
deliver to Secured Party, a certificate of title for all such motor vehicles and
shall cause those title certificates to be filed (with the Secured Party’s Liens
noted thereon) in the appropriate state motor vehicle filing office; and”
 
d.  
Sub-clauses (i) of Section 8(c) is hereby deleted in its entirety.

 
e.  
Centurion hereby authorizes the Grantors to file amended financing statements to
reflect the change in the definition of Collateral as contemplated by this
Amendment."

 
f.  
Notwithstanding Section 24 of the Security Agreement, neither PEDCO nor any of
the PEDCO Parties shall be deemed to be a new Subsidiary of Grantor and shall
not be required to become a party to the Security Agreement.

 
g.  
Section 24 is hereby deleted in its entirety.

 
2. Covenant. The Company believes that PEDCO will derive substantial benefit
from the consummation of the Merger Agreement.  The Company covenants and agrees
to cause PEDCO to execute and deliver the Centurion a Guaranty in the form
attached hereto as Exhibit B  (the “Guaranty”) prior to or concurrently with the
Effective Merger Date.   Notwithstanding anything else contained herein to the
contrary, the amendments set forth in Section 1 hereto shall not be effective
until such Guaranty has been executed and delivered to Centurion.
 
 
 

--------------------------------------------------------------------------------

 
3. Representations and Warranties.
 
a.  
The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 
b.  
Centurion has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by Centurion and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, no further consent or authorization of
Centurion, its Board of Directors, stockholders or any other third party is
required.  When executed and delivered by Centurion, this Amendment shall
constitute a valid and binding obligation of Centurion enforceable against
Centurion in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 
4. Limited Effect.  Except as amended hereby, the Security Agreement shall
remain in full force and effect, and the valid and binding obligation of the
parties thereto.
 
5. Consent and Waiver of Defaults.  Notwithstanding any provision in any
Transaction Document, Centurion hereby consents to the Merger Agreement and the
transactions contemplated thereby.  After reasonable investigation, the Company
is unaware of any defaults under the Transaction Documents.  Notwithstanding the
foregoing, however, Centurion hereby waives any past or existing defaults under
the Transaction Documents, known or unknown, provided that such waiver does not
constitute an agreement to waive in the future any term or covenant of any of
the Transaction Documents, other than as explicitly stated herein.
 
6. Sale of Certain Assets.  Centurion hereby consents to the sale by the Company
of its blast drilling rig asset, including but not limited to the abrasive
mixing unit manufactured by ANT of Lubeck, Germany, the formation access tool,
and the Burney control computer located in control cab on the blast drilling
rig, and the use of the proceeds therefrom to repay amounts owed to PEDCO.
 
 
 

--------------------------------------------------------------------------------

 
7. Expenses.  Each party shall pay its own fees, costs and expenses incurred in
connection with this Amendment.
 
8. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
9. Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person; provided however that PEDCO shall be a deemed to be a third party
beneficiary to all of the Company's rights and remedies hereunder.
 
10. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 


 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Security Agreement to be duly executed and delivered as of the date first
written above.
 
BLAST ENERGY SERVICES, INC.
CENTURION CREDIT FUNDING LLC
       
By: /s/ Roger P. (Pat) Herbert
By: /s/ David Steinberg
Name: Roger P. (Pat) Herbert
Name: David Steinberg
Title: President
Title: Authorized Signatory
   
BLAST AFJ
     
By: /s/ Roger P. (Pat) Herbert
 
Name: Roger P. (Pat) Herbert
 
Title: President
     
EAGLE DOMESTIC DRILLING OPERATIONS, LLC
     
By: /s/ Roger P. (Pat) Herbert
 
Name: Roger P. (Pat) Herbert
 
Title: President
 


 
EXHIBIT A: MERGER AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 